Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katayama et al., JP2018078292A. 
Regarding claim 1, Katayama teaches (figs. 1-6 and related text) a method for manufacturing an electronic device, comprising the steps of: first film-formation comprising forming a peeling layer (20) having an island shape (fig. 5A1) onto a motherboard (14); second film-formation (23) comprising stacking a resin layer (refer to the description below fig. 5D2) over at least a part of the peeling layer (5B); third film-formation comprising forming a barrier layer (31 is a barrier layer that prevents impurities contained in 23 from diffusing into transistors) over the resin layer (23); fourth film-formation comprising forming an electronic-circuit layer onto an upper surface of the barrier layer (25 is a functional element such as transistor or display element, hence electronic circuit layer); and peeling off the resin layer from the motherboard and the peeling layer by irradiating the peeling layer and the resin layer with light (refer to the description of 6).  
Regarding claim 2, Katayama teaches the second film-formation step includes stacking a resin layer all over the peeling layer (fig. 5B).  
Regarding claim 3, Katayama teaches a step of dividing a stack of the resin layer and the barrier layer in a thickness direction of the stack and through an end of the resin layer, the dividing step being performed between the fourth film-formation step and the peeling step (refer to the description of 9B4).  
Regarding claim 4, Katayama teaches the dividing step includes dividing the peeling layer and the motherboard as well as the stack (fig. 9B4).  
Regarding claim 9, Katayama teaches the peeling layer (20) contains molybdenum (layer is could be an oxide of molybdenum, refer to the description of how layer 20 is made).  
Regarding claim 11, Katayama teaches the peeling layer (20) contains titanium oxide (refer to the description how 20 is formed).  
Regarding claim 12, Katayama teaches the electronic-circuit layer is a TFT layer (functional element such as transistor or display element).  
Regarding claim 13, Katayama teaches forming a light-emitting element layer (60) in a higher position than the TFT layer, which is the electronic circuit layer (fig. 11A).  
Regarding claim 14, Katayama teaches forming a liquid-crystal layer (180, fig. 21) in a higher position than the TFT layer, which is the electronic circuit layer.  
Regarding claim 15, Katayama teaches the electronic-circuit layer is a touch panel layer (refer to the description of Embodiment 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama.
Regarding claim 5, Katayama does not explicitly teach the first film-formation step includes forming the peeling layer in such a manner that the 6Attorney Docket No: US84215 peeling layer overlaps where an alignment marker is located in the dividing step.
 Adjusting a layer with an alignment marker in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the peeling layer as claimed in the process of Katayama in order to manufacture a flexible display device.
Regarding claim 10, Katayama does not explicitly teach the peeling layer contains amorphous silicon.  
It is within the skill of ordinary person the art to see whether amorphous silicon could be used as a peeling layer.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to use the amorphous silicon as the peeling layer as claimed in the process of Katayama in order to manufacture a flexible display device.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811